___________

                                     No. 95-3464
                                     ___________


Kirk Dupps; Cynthia Dupps,               *
                                         *
              Appellants,                *
                                         *   Appeal from the United States
     v.                                  *   District Court for the
                                         *   Western District of Arkansas.
The Travelers Insurance Company,*
                                         *
              Appellee.                  *

                                     ___________

                     Submitted:      March 15, 1996

                            Filed:   April 5, 1996
                                     ___________

Before MAGILL, HEANEY, and MORRIS SHEPPARD ARNOLD, Circuit Judges.

                                     ___________

MAGILL, Circuit Judge.


     Kirk and Cynthia Dupps appeal the district court's1 grant of summary
judgment to the Travelers Insurance Company (Travelers)2 in this diversity
action, arguing that terms in their insurance policy are ambiguous.          We
affirm.


     The Duppses contracted with Travelers for an insurance policy for
real property in Eureka Springs, Arkansas.         The policy




          1
       The Honorable H. Franklin Waters, United States District
Judge for the Western District of Arkansas.
     2
      In their First Amended Answer, Travelers explained that its
correct name is "The Travelers Indemnity Company." See Appellants'
App. at 35. A communication to the Duppses from defendant referred
to "The Travelers Insurance Company," however, see id. at 19, and
the district court referred to defendant by this name. For the
sake of continuity, we shall also refer to defendant by this name.
contained the following exclusion to coverage:


       We will not pay for loss or damage caused directly or
       indirectly by . . . [a]ny earth movement (other than sinkhole
       collapse), such as an earthquake, landslide, mine subsidence,
       earth sinking, rising or shifting. . . .
Appellants' App. at 11-11a.     The exclusion provides that "[s]uch loss or
damage is excluded regardless of any other cause or event that contributes
concurrently or in any sequence to the loss."     Id. at 11.


       The covered property lies in front of a thirty-foot-high bluff.   Near
the top of the bluff is a cave.   The roof of the cave partially collapsed,
and on May 10, 1994, the collapse sent rock down onto the Duppses'
property, causing damage.   The cave also produced a 500-ton boulder, which
is perched precariously over the Duppses' property.


       The Duppses sought to recover under their policy with Travelers for
damage from the rock fall, and for the reduced value of their property
caused by the potentially dangerous boulder.   Travelers denied coverage on
the grounds that the damage arose from earth movement, and was therefore
excluded from coverage.     The Duppses brought this action in the district
court, arguing that their property damage claims came within the "sinkhole"
exception to the policy exclusion.3     The district court held that, as a
matter of law, the policy excluded recovery, and granted Travelers' motion
for summary judgment.


       The interpretation of insurance policies involves questions of state
law.   See Bell Lumber & Pole Co. v. United States Fire Ins.




       3
      The term "sinkhole" is defined in the policy as "the sudden
sinking or collapse of land into underground empty spaces created
by the action of water on limestone or dolomite." Appellants' App.
at 17.

                                     -2-
Co., 60 F.3d 437, 441 (8th Cir. 1995).             We review the district court's
interpretation of Arkansas law de novo.              See Salve Regina College v.
Russell, 499 U.S. 225, 231 (1991).          We also review the district court's
grant of summary judgment de novo.        See Tindle v. Caudell, 56 F.3d 966, 969
(8th Cir. 1995).


       This Court must construe the insurance contract between the parties
to give effect to the parties' intent.           Langley v. Allstate Ins. Co., 995
F.2d 841,   845   (8th   Cir.   1993)    (interpreting      Arkansas    law).    "In
interpreting the language of an insurance policy or provision, words must
be construed in their 'plain, ordinary popular sense.'"                  Id. at 844-45
(quoting CNA Ins. Co. v. McGinnis, 666 S.W.2d 689, 691 (Ark. 1984)).              While
"any ambiguity must be construed in favor of the insured," id. at 845,
"ambiguity exists only if a term or provision is subject to more than one
reasonable construction . . . ."          Id.     Under Arkansas law, "whether an
insurance policy or provision is ambiguous is a question of law which the
court decides, not the fact-finder."            Id. at 844.


       The Duppses argue that the collapse of the cave was possibly a
sinkhole collapse, and therefore whether the policy covered damage from the
resulting rock fall presents a factual question for a jury.              While this is
a creative argument, it ignores the policy's language, and the parties'
clearly expressed intent.         The policy explicitly excludes recovery for
damage caused by "earth movement," including a landslide, regardless of
what might have caused the earth movement.            The ordinary meaning of the
term "landslide" includes rocks falling down a bluff.                See, e.g., The
Random   House Dictionary of the English Language 1080 (2d ed. 1987)
(landslide means "the downward falling or sliding of a mass of soil,
detritus, or rock on or from a steep slope").           We agree with the district
court that the insurance policy in this case is not ambiguous, and that the
only reasonable interpretation of the policy prohibits




                                          -3-
recovery for rocks which have fallen on the Duppses' property.4


     Accordingly, we affirm the judgment of the district court.


     A true copy.


           Attest:


                CLERK, U. S. COURT OF APPEALS, EIGHTH CIRCUIT.




      4
      For the same reasons, the Duppses may not recover for the
diminution of property value caused by the possibility of future
rock falls.

                                  -4-